ANSTEAD, Judge,
dissenting.
This is a difficult case because the parties are of modest means and it appears both will have a difficult time sustaining themselves in the future. However, because I believe the record reflects that the husband has a superior earning capacity, I believe it was error for the trial court to deny the wife permanent alimony, modest in amount, or, alternatively, to deny the wife lump sum alimony in the form of the husband’s interest in the marital home. In particular, an award of the marital home as lump sum alimony would permit the wife to sustain herself on her limited income, and leave the husband in a position almost identical to that in which he is now considering the lump sum of cash awarded to the wife.